[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-12056                ELEVENTH CIRCUIT
                                                           AUGUST 21, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                   D. C. Docket No. 95-03089-CR-3-RV

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CHRISTOPHER GULLEY,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (August 21, 2009)

Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Christopher Gulley, proceeding pro se, appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) motion for a reduction in sentence based on

Amendment 706 to the Sentencing Guidelines. On appeal, Gulley asserts

Amendment 706 has reduced his offense level from 36 to 34, and the district court

should have resentenced him below his amended guideline range based on the 18

U.S.C. § 3553(a) factors and the Supreme Court’s decisions in United States v.

Booker, 125 S. Ct. 738 (2005), and Kimbrough v. United States, 128 S. Ct. 558

(2007). In response, the government argues Gulley was originally sentenced to a

mandatory minimum term of life imprisonment, and, therefore, was not eligible for

a sentence reduction based on Amendment 706.

      In reviewing the district court’s denial of a § 3582(c)(2) motion, we review

the district court’s legal conclusions de novo. United States v. Williams, 549 F.3d

1337, 1338-39 (11th Cir. 2008). Section 3582(c)(2) gives federal courts the

authority to consider reducing the sentence “of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). The commentary to the applicable guidelines policy statement,

U.S.S.G. § 1B1.10, provides that a reduction in sentence is not authorized if the

amendment “does not have the effect of lowering the defendant’s applicable



                                          2
guideline range because of the operation of another guideline or statutory provision

(e.g., a statutory mandatory minimum term of imprisonment).” U.S.S.G. § 1B1.10

comment. (n.1(A)).

      Gulley was originally sentenced to a mandatory minimum term of life

imprisonment based on the fact he had four prior felony drug convictions. In

Williams, we held a defendant who was originally sentenced based on a statutory

minimum is not eligible for relief under Amendment 706. Williams, 549 F.3d at

1342. Because Amendment 706 did not alter that statutory minimum, Gulley was

not eligible for a sentence reduction under § 3582(c)(2). Id.

      Moreover, Gulley’s arguments with respect to Booker and Kimbrough are

foreclosed by our precedent. We have held Booker and Kimbrough do not apply

to § 3582(c)(2) proceedings. United States v. Moreno, 421 F.3d 1217, 1220 (11th

Cir. 2005); United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009).

Because the district court correctly found Gulley was not eligible for a sentence

reduction based on Amendment 706, we affirm.

      AFFIRMED.




                                          3